Citation Nr: 1450905	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-13 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for anal fissure.  

2.  Entitlement to service connection for bilateral hearing loss disability.  

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include attention deficit/hyperactivity disorder (AD/HD) inattentive type, claimed as anxiety/depression.  

4.  Entitlement to service connection for allergic rhinosinusitis.  

5.  Entitlement to service connection for intermittent tension headaches.  

6.  Entitlement to service connection for fatigue.  

7.  Entitlement to service connection for light sensitivity.  

8.  Entitlement to service connection for a foot disability.  

9.  Entitlement to service connection for traumatic brain injury (TBI) to include memory loss.  

10.  Entitlement to service connection for dishydrotic eczema of the hands and feet and mild folliculitis of the upper thighs, claimed as a skin condition.  

11.  Entitlement to service connection for muscle aches.  

12.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from July 2003 to July 2008 including service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs VA Regional Office RO in Lincoln, Nebraska.  In an October 2009 rating decision, the RO denied claims 2 through 12, and also denied entitlement to service connection for anal fissure.  The Veteran appealed this decision.  In January 2010, the RO issued a rating decision granting service connection for anal fissure and granting a noncompensable rating for that disability.  The Veteran has appealed the noncompensable rating.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  

In November 2013, the appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ).  It has been returned to the Board for appellate review.  

In a July 2014 rating decision, the RO granted service connection for specified trauma and stressor related disorder with the specifier of adjustment disorder, previously diagnosed and claimed as post traumatic stress disorder (PTSD), with an evaluation of 30 percent effective July 7, 2008.  Thus, the issue of service connection for PTSD is no longer before the Board.

Also in July 2014, the Veteran executed a new VA Form 21-22, appointing a new accredited representative as reflected on the first page of this decision.

The issues of service connection for acquired psychiatric disability other than PTSD, allergic rhinosinusitis, fatigue, light sensitivity, a foot disability, TBI to include memory loss, dishydrotic eczema of the hands and feet and mild folliculitis of the upper thighs, claimed as a skin condition, left knee disability and muscle aches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's anal fissure is not manifested by more than occasional itching and bleeding with no constant slight or occasional moderate leakage.  

2.  No bilateral hearing loss disability has been present during the pendency of this claim.
CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for an anal fissure have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7336 (2013).

2.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The RO provided compliant VCAA notice in a July 2009 letter.  In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records (STRs), assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as necessary.  

Neither the Veteran nor his representative has stated that the Veteran's service-connected anal fissure has increased in severity since the latest January 2014 VA compensation examination.  Examination for hearing loss was conducted in August 2009, has not been alleged to be inadequate and is considered adequate inasmuch as it provides necessary information to decide the claim.  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, he is not prejudiced by a decision at this time.

II.  Discussion and Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is currently assigned a noncompensable evaluation for his service-connected anal fissure under 38 C.F.R. § 4.114, Diagnostic Code 7335 for "ano, fistula."  Under this code directs that the condition is to be rated under Diagnostic Code 7332 for impairment of sphincter control. 

A complete loss of sphincter control is evaluated as 100 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements is evaluated as 60 percent disabling.  Occasional involuntary bowel movement, necessitating wearing of a pad, is evaluated as 30 percent disabling.  Constant slight or occasional moderate leakage is evaluated as 10 percent disabling.  Healed or slight, without leakage is evaluated as 0 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7332.

VAMC treatment records reflect that in July 2009 the Veteran reported continued periodic bouts of blood in the stools; however, they do not reflect any reports of leakage.  

The Veteran was afforded a VA examination in August 2009.  The examiner noted a healed fissure.  The Veteran described a variable occurrence of symptoms associated with the anal fissure, noting some bleeding and pain with hard stool or constipation.  There was no description of any current anal or rectal bleeding or pain; nor was any stool leakage described.

The Veteran was afforded a VA examination in January 2014.  The examiner noted diagnosis of anal fissure.  It was reported that the Veteran gets some rectal bleeding with bowel movements three times per month.  Also noted was occasional itching or pruritus ani.  This was described as mostly occasional itching and occasional bleeding.  The rectal/anal area was normal with no external hemorrhoids, anal fissures or other abnormalities.  It was indicated that there were no other physical findings, complications, conditions, signs or symptoms nor was there current treatment.  There was no functional impact of the condition.  The examiner noted, "The veteran works part time as a delivery driver, sometimes driving long distances, with sitting for long periods, which can cause rectal discomfort.  However, it DOES NOT interfere with or prevent employment.  He is able to do his work without difficulty."

Specifically, the medical evidence indicates that the Veteran does not have, and has not had, any leakage or involuntary bowel movements.  Rather, his anal fissure had been found to be healed.  The Board finds the Veteran's complaints are synonymous with the zero percent rating criteria of healed or slight impairment.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his anal fissure.  In fact, the Veteran has only contended that he wants a higher rating.  He has not provided any details as to his symptoms.  Thus, the decision rests on the medical evidence.  Accordingly, the Board finds that a compensable disability rating is not warranted at any time during the course of the appeal. 
The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Indeed, the relevant criteria assign a noncompensable rating for healed or slight impairment.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Service Connection Claim

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he developed hearing loss in service as a result of noise exposure associated with his MOS in Signals Intelligence.  

The service treatment records do not document any complaints of or treatment for hearing loss during active service.  In addition, they do not show that he was found to have hearing loss disability.  However, in-service noise exposure is established based on the service records confirming that the Veteran worked with Signals Intelligence as a radioman and with exposure to noise from light armored vehicles and weaponry during active service in the Marines. 


The Veteran was afforded a VA audiological evaluation in August 2009.  The examiner noted a history of military noise exposure as described.  Audiological testing revealed auditory thresholds of 5, 5, 0, 0, and 5 decibels at 500, 1000, 2000, 3000, and 4000, Hertz in the right ear and thresholds of 5, 5, 0, 0, and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz in the left ear.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  The examiner provided a diagnosis of clinically normal bilateral hearing.  This amount of hearing loss is not disabling per 38 C.F.R. § 3.385 in either ear.

The Veteran is competent to report his experience and symptoms, such as a decreased ability to hear; however, as a layperson, he is not competent to establish a diagnosis of hearing loss disability for VA purposes.  Such diagnosis specifically requires audiological testing to show that certain hearing acuity thresholds are met.  The Board concludes, therefore, that the medical findings on examination are of greater probative value than the Veteran's allegations in determining whether he has hearing loss that meets the specific criteria for VA disability set forth at 38 C.F.R. 
§ 3.385.  

Based on the above, the claimed bilateral hearing loss does not meet the requirements for disability due to impaired hearing under 38 C.F.R. § 3.385.  There is no other evidence showing that the Veteran has sufficient hearing to qualify as a disability for VA compensation purposes.  Therefore, this claim must be denied.  


ORDER

An initial compensable rating for anal fissure is denied.  

Service connection for bilateral hearing loss disability is denied.


REMAND

The Veteran claims entitlement to service connection for psychiatric disability other than PTSD, rhinosinusitis, headaches, fatigue, light sensitivity, TBI symptoms to include memory loss, foot and skin conditions, a left knee condition, muscle and joint pain.  He has simply stated that these began in service.  The record reflects that he had service in the Southwest Asia theater of operations, specifically in Iraq.  It can be reasonably inferred from a liberal reading of his assertions that he is claiming that the disorders are related to his recognized service in the Persian Gulf.  See 38 C.F.R. 38 C .F.R. § 3.317(a) (2013) (providing for presumptive service connection for a Persian Gulf War veteran where the Veteran exhibits objective indications of a qualifying chronic disability manifested to a degree of 10 percent or more and cannot otherwise be attributed to any known clinical diagnosis).  

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness provided that the disability became manifest either during active service in Southwest Asia, or to a degree of 10 percent or more not later than December 31, 2016, and that the disability is not attributable to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2013).  A medically unexplained chronic multisymptom illness is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia and functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i) (2013).  

Medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and that has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2013). 

Signs or symptoms of undiagnosed illness and medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, muscle pain, joint pain, neurological signs and symptoms, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b) (2013).

In particular, an August 2009 VA general medical examination report, noted to include Gulf War examination, does not include discussion of whether the Veteran has signs and symptoms of a medically unexplained chronic multisymptom illness.  For these reasons, the August 2009 VA examination report is inadequate in this regard.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A remand is required in order to afford the Veteran an adequate VA examination related to his claims based upon his service in the Southwest Asia Theater of Operations under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Also, it appears that the Veteran is alternatively arguing that his left knee is due to his service-connected right knee disability.  Given this as yet unaddressed theory of entitlement raised by the record, on remand, the examiner should also address whether any currently shown left knee disability is secondary to service-connected disability.  The law provides that disability that is proximately due to, the result of, or aggravated by a service-connected condition shall also be service connected on this secondary basis.  See 38 C.F.R. § 3.310(a), (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with proper notice of how to substantiate a claim for service connection on a secondary basis, with specific regard to his left knee claim.

2. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's claimed disabilities, in particular with sufficient expertise to assess the Veteran's symptoms in relation to the claims based upon medically unexplained chronic multisymptom illness.

The claims file and any pertinent evidence in Virtual VA/VBMS that is not included in the claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Following the examination of the Veteran as well as a thorough review of the record, the physician is requested to: 

(a) Provide a complete medical opinion and detailed rationale regarding whether the Veteran has an undiagnosed illness(es) of which any of the following are a manifestation: psychiatric disability other than PTSD, rhinosinusitis, headaches, fatigue, light sensitivity, TBI-type symptoms to include memory loss, foot and skin conditions, a left knee condition, muscle and joint pain. 

(b) If any or all of the claimed disabilities, noted in (a) above, are not deemed manifestations of undiagnosed illness, then provide a complete medical opinion and detailed rationale regarding whether the Veteran's signs and symptoms psychiatric disability other than PTSD, rhinosinusitis, headaches, fatigue, light sensitivity, TBI-type symptoms to include memory loss, foot and skin conditions, a left knee condition, muscle and joint pain are manifestations of chronic disability resulting from a medically unexplained chronic multisymptom illness.  The characteristics of such a medically unexplained chronic multisymptom illness are discussed in detail in the body of this Remand, above. 

(c) If any or all of the claimed disabilities, noted in (a) above, are not deemed either manifestations of an undiagnosed illness or of a medically unexplained chronic multisymptom illness, the examiner must, based on review of the record and examination of the Veteran, assess each disability individually and provide a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) causally connected to his active service.

(d) If the left knee disability is not deemed either a manifestation of an undiagnosed illness or of a medically unexplained chronic multisymptom illness, the examiner must, based on review of the record and examination of the Veteran, determine whether it is at least as likely as not that the left knee disability is proximately due to service-connected disability to include the right knee disability. 

(e) Under the same condition as paragraph (d) above, the examiner must determine whether it is at least as likely as not that the left knee disability is aggravated (permanently worsened) by the service-connected disability, to include the right knee disability, beyond its natural progression. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided

4.  Then, readjudicate the issues on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


